Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, David Ward, Chief Executive Officer and Chief Financial Officer, of Blue Moon Investments, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the quarterly report on Form 10-QSB of Blue Moon Investments for the period ended June 30, 2007 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Blue Moon Investments. BLUE MOON INVESTMENTS August 7, 2007 By: /s/David Ward Date David Ward, Chief Executive Officer and Chief Financial Officer
